Title: From James Madison to the Senate, 3 June 1813
From: Madison, James
To: Senate


Washington, June 3 1813.
In compliance with their resolution of the 3d instant, the Senate are informed that the office of the Secretary of the Treasury is not vacated, and that, in the absence of Albert Gallatin, commissioned as one of the Envoys to treat with Great Britain and Russia, the duties of that office are discharged by William Jones, Secretary of the Navy, authorized therefor according to the provisions of the act of Congress, entitled “An act making alterations in the Treasury and War Departments,” passed May 8, 1792.
James Madison.
